Citation Nr: 0801841	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date than April 30, 1997 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board of Veterans' Appeals (Board) issued a decision in 
June 2006 which denied the veteran's claim.  The veteran 
appealed the June 2006 decision of the Board to United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In October 2006, the Court granted a Joint Motion 
of the Remand (Motion) and vacated the June 2006 decision of 
the Board.  The claim was remanded to the Board for actions 
consistent with the Motion.  

In April 2007, the Board remanded the veteran's claim to 
comply with the Court's Order.  The actions required by the 
remand were completed and the claim has again been returned 
to the Board for further appellate review.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Board granted service connection for PTSD in an 
August 1995 decision.  

2.  In an October 1995 rating action, the RO assigned a 10 
percent evaluation for PTSD, effective from April 1991, which 
decision became final.  

3.  In May 1997, the veteran filed a claim for an increased 
rating for PTSD, from which he was ultimately awarded a 100 
percent schedular evaluation, effective from April 1997.  

4.  There is a reasonable doubt as to whether the veteran was 
demonstrably unable to obtain or retain employment as of June 
3, 1996.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an earlier effective date of June 3, 1996  for a 
100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  38 U.S.C.A. 
§ 5103(a) notice requirements also apply to degree of 
disability, and effective date of the disability. 

The veteran's claim was remanded by the Board in April 2007 
in order to ensure the veteran and his attorney had been 
properly notified.  By letter dated in May 2007, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication is not frustrated.  The matter 
was re-adjudicated in a June 2007 supplemental statement of 
the case.  

With respect to VA's duty to assist, the Board notes relevant 
evidence in earlier effective date claims is limited to that 
in the claims folder at the time of the decision or records 
which could be deemed to be in VA's possession.  The veteran 
has not identified any such additional records.  In December 
2007, the veteran stated he wished VA to proceed with his 
claim and that all the evidence necessary was in the claims 
folder.  The veteran was informed a several occasions, lastly 
in December 2007, that the Veterans Law Judge who heard his 
testimony has retired.  He explicitly stated in his December 
2007 response, he does not wish to have another hearing.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Although the veteran's claims file is voluminous, the 
relevant facts may be briefly stated.  In an August 1995 
decision, the Board granted service connection for PTSD.  In 
an October 1995 decision, the RO put that decision into 
effect, and assigned a 10 percent disability rating for PTSD, 
effective from April 1991.  The veteran was notified of this, 
and of his appellate rights in a November 1995 letter.  

In April 1996, the veteran wrote that he sought an increased 
rating for his PTSD, and submitted additional documents in 
support of that contention.  Significantly, he did not 
express disagreement with the October 1995 rating action.  
Thereafter, in a November 1996 rating action, the RO 
confirmed the 10 percent evaluation.  The veteran was advised 
of this and of his appellate rights later that month.  

In May 1997, the veteran again submitted a statement 
requesting an increased evaluation of his PTSD, and made 
reference to VA treatment records as supporting this claim.  
Following a review of records, the RO issued an October 1997 
rating action that awarded an increased schedular evaluation 
to 30 percent for the veteran's PTSD.  The following month, 
the veteran expressed his disagreement with that evaluation.  
The veteran was not issued a statement of the case as to this 
appeal, but as the matter was developed, he was eventually 
granted a 100 percent schedular evaluation in a December 1998 
rating action.  That total rating was made effective from 
August 1998.  This settled the question of the veteran's 
proper rating, but in April 1999, the veteran submitted a 
notice of disagreement as to the effective date for this 100 
percent rating, and he was subsequently granted an earlier 
effective date to April 30, 1997.  A statement of the case 
was issued regarding the effective date question in December 
2003.  The veteran then perfected his appeal as to the 
effective date for his 100 percent rating in January 2004.  

Given the foregoing chronology, it is apparent this appeal 
stems from the veteran's May 1997 claim for increase.  (The 
October 1995 and November 1996 rating actions became final 
after the veteran failed to submit a notice of disagreement 
with respect to either of them, within one year of his 
receipt of notice the decisions had been made.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.)  

The general rule for an effective date of an award following 
a claim for increase is the date of receipt of the claim or 
the date entitlement arose whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

38 C.F.R. § 3.400 (o)(2) provides, however, that an increase 
may be awarded the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from such date, otherwise 
the increase is awarded the date of receipt of the claim.  

Accordingly, in this case, the relevant claim is the 
veteran's May 1997 claim.  He has already been assigned an 
effective date for the 100 percent rating in question a month 
before the date of his claim.  The effective date, however, 
could be assigned even earlier, (but not prior to May 1996) 
if the evidence shows the increase in disability to 100 
percent occurred within that one year period before the May 
1997 claim.  

At that time, the rating criteria provided that a 100 percent 
evaluation was assigned under three circumstances:  

(1)	when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community;  
(2)	with totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or  
(3)	the veteran is demonstrably unable to obtain or 
retain employment.  

As to the first and second criteria, the treatment records 
and VA examination report during the relevant time period do 
not reflect symptoms consistent with them.  A May 1996 
treatment record showed the veteran was alert and oriented 
with good insight and judgment.  The following month, 
although the veteran complained of being stressed, with 
trouble sleeping and that he had a loss of energy and 
interest in daily activities, there was nothing described as 
approaching virtual isolation, gross repudiation of reality, 
or profound retreat from mature behavior.  Likewise, when 
examined for VA purposes in August 1996, the veteran's 
thoughts were described as coherent, logical and goal-
directed, with no flight of ideas or looseness of 
associations.  He also was considered capable of managing his 
benefits payments.  Accordingly, based on this criteria, an 
earlier effective date for the assignment of a 100 percent 
schedular rating for PTSD is not shown.  

There remains the question as to whether the veteran's PTSD 
rendered him demonstrably unable to obtain or retain 
employment during this period.  Here, the evidence is mixed 
and confusing.  A statement of earnings from the Social 
Security Administration shows the veteran earned almost 
$24,000 in 1996 as an employee of a Texas public school 
district.  This is consistent with the veteran's various 
references to being a teacher, including a comment in the May 
1996 treatment record that the veteran worked "as school 
teacher," together with the comment in the August 1996 
examination report that the veteran was "currently working 
as a teacher and has held this job from August 1995."  

On the other hand, the evidence shows the veteran initiated a 
vocational rehabilitation program with VA in June 1996, 
because "he could no longer function as a teacher due to 
aggravation of his Post Traumatic Stress Syndrome and due 
also to his hearing impairment."  The goal was to become a 
school counselor, by means of a masters degree in guidance 
and counseling.  (It is noted this training apparently ended 
in 1997, as the veteran's "grades were dismal and he 
obtained a passing grade on only one course" and that this 
"lackluster performance" was attributed to poor memory and 
lack of concentration.)  

Given the veteran's wages, it is clear he was employed for at 
least some period in 1996, and assuming a typical school year 
ending in June 1996, together with the May 1996 treatment 
record reflecting the veteran worked then "as school 
teacher," it is deduced that he was employed at least 
through May 1996.  He then began his efforts to become a 
counselor, (because he could no longer function as a teacher) 
which ultimately failed, (because of poor memory and lack of 
concentration) and had a long term hospitalization beginning 
in April 1997, after which he does not seem to have been 
employed.  It was noted he was currently employed as a 
teacher in an August 1996 VA examination report, but that may 
well have been prior to the typical school year start in 
September, and as the veteran apparently still wished to 
involve himself in the education field, (given his choice of 
focus for vocational rehabilitation), the examiner's remark 
may or may not be accurate, or only loosely so.  

When a reasonable doubt arises regarding any relevant point, 
such doubt will be resolved in favor of the veteran.  Here, 
on this record, there is a genuine doubt as to whether the 
veteran was no longer able to work due to his PTSD when he 
initiated the vocational rehabilitation program on June 3, 
1996, because he could no longer function as a teacher, (a 
program that ultimately failed).  Resolving that doubt in 
favor of the veteran, the Board will conclude that the 
veteran was demonstrably unable to obtain or retain 
employment as of June 3, 1996.  Accordingly, the criteria for 
an award of an effective date from June 3, 1996 for a 100 
percent schedular evaluation for PTSD are met, and the appeal 
is granted.  






ORDER

An earlier effective date of June 3, 1996 for assignment of a 
100 percent rating for PTSD is granted.  


___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


